I am of the opinion that defendant surety company is bound by the recitals in the bond and estopped to deny the existence of the facts alleged therein. The bond stayed proceedings and prevented plaintiff from collecting rentals on its property at least until the appeal was dismissed. Plaintiff acted promptly to procure dismissal of this appeal and proceeded in accordance with court rules and statutory regulations. I cannot agree that such conduct would create an estoppel barring plaintiff's recovery on the bond.